Resettled order, in so far as appealed from, modified so as to provide that the provision for the extra allowance of $250 be stricken out, and as so modified affirmed, without costs. Defendant did not show a sufficient or adequate basis for the granting of the allowance in addition to the taxable costs, upon payment of which plaintiff had the right to discontinue irrespective of her motive. (Telephonine Co. v. Douthitt, 115 App. Div. 362.) Lazansky, P. J., Young, Kapper and Tompkins, JJ., concur; Carswell, J., concurs in result.